EXECUTION VERSION

 

TRANSITIONAL SERVICES AGREEMENT



This Transitional Services Agreement (this “Agreement”) is entered into as of
the 12th day of August, 2008, by and between IBIOPHARMA, INC., a Delaware
corporation (“Biotech”), and INTEGRATED BIOPHARMA, INC., a Delaware corporation,
(“BioPharma”). BioPharma is sometimes referred to herein as “Service Company.”



WHEREAS, Biotech was formerly a subsidiary of BioPharma.



WHEREAS, concurrently with the execution of this Agreement, BioPharma has
distributed the Biotech common stock owned by BioPharma to the BioPharma
stockholders, as provided in the Separation and Distribution Agreement, dated
November 14, 2007 (the “Distribution”).



WHEREAS, prior to the Distribution, Biotech obtained various services from
BioPharma for corporate level functions, including without limitation legal,
financial, tax, and corporate purchasing services.



WHEREAS, Biotech believes that it is in the interest of Biotech to continue to
utilize such corporate services from BioPharma after the effective date of the
Distribution and as provided in the Separation and Distribution Agreement.



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:



1.     Services. BioPharma shall offer to provide to Biotech, the services
described in Exhibit A attached hereto and incorporated herein by reference (the
“Services”) which consist of legal, financial, tax, corporate purchasing, and
such other Services set forth in Exhibit A, for the term of this Agreement.
Biotech may, but is not required to, use the Services for the conduct of
Biotech’ business, from time to time or at any time. There is no limit on the
number of occasions that Biotech may use the Services, nor is there any limit on
the duration of the Services provided by BioPharma to Biotech. The parties may
periodically review Biotech’s utilization history of the Services not more
frequently than every six (6) months, and based on the historical and projected
future utilization of the Services by Biotech, the parties may, upon mutual
agreement, equitably adjust the service fees set forth below.
 
2.     Service Boundaries. (i) BioPharma shall be required to provide the
Services only to the extent and only at the locations such Services are being
provided by BioPharma for Biotech immediately prior to the date of this
Agreement; and (ii) the Services will be available only for purposes of
conducting the business of Biotech substantially in the manner it was conducted
prior to the date of this Agreement.
 
3.     Impracticability. BioPharma shall not be required to provide any Service
to the extent the performance of such Service becomes impracticable as a result
of a cause or causes outside the reasonable control of BioPharma, including
without limitation, unfeasible technological

 



--------------------------------------------------------------------------------



 

requirements, or to the extent the performance of such Services would require
BioPharma to violate any applicable laws, rules or regulations or would result
in the breach of any applicable agreement.
 
4.     Additional Resources. In providing the Services, BioPharma shall not be
obligated to: (i) hire any additional employees; (ii) maintain the employment of
any specific employee; or (iii) purchase, lease or license any additional
facilities, equipment or software.
 
5.     Personnel. Subject to Section 4 above, BioPharma will provide Services by
utilizing the Services of such executives, accountants, financial advisers,
attorneys, and other persons as have the necessary qualifications to render the
Services. If necessary, BioPharma, after consultation with Biotech, may also
arrange for the Services of nonaffiliated experts, consultants and attorneys in
connection with the performance of any of the Services supplied under this
Agreement.
 
6.     Compensation and Allocation. BioPharma will provide the Services for an
annual fee of $100,000, payable monthly in equal installments in advance on the
first day of each month during the term of this Agreement, as it may be extended
or renewed. The fee may be adjusted by the parties upon mutual agreement as set
forth in Section 1 above.
 
7.     Term and Modification.



A.     Term. The term of this Agreement shall commence on the date of this
Agreement and shall remain in effect for one year, and shall thereafter be
automatically renewed for two additional one-year terms unless terminated by
either party by written notice given not less than ninety (90) days prior to the
expiration of the initial or any renewal term. Services shall be provided up to
and including the expiration date of this Agreement, subject to earlier
termination as provided herein.



B.     Modification of Services. Biotech may modify its selection of Services at
any time during the calendar year by giving BioPharma written notice of the
different or additional Services it wishes to receive, and/or the Services it no
longer wishes to receive, from BioPharma. The requested modification in Services
shall take effect on the first day of the first calendar month beginning at
least thirty (30) days after Biotech sent written notice to BioPharma.



C.     Modification of Other Terms and Conditions. No other amendment, change or
modification of this Agreement shall be valid, unless made in writing and signed
by all parties hereto.



D.     Early Termination. This Agreement is subject to termination or
modification at any time to the extent its performance may conflict with the
provisions of any applicable federal, state or local law, including the rules or
regulations applicable to any licensed professionals employed by BioPharma and
who may render any of the Services.

 

2



--------------------------------------------------------------------------------





8.     Notice. Where written notice is required by this Agreement, said notice
shall be deemed given when mailed by United States registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:



To Biotech:
 
9 Innovation Way, Suite 100
Newark, New Jersey 19711
Attn: President
 
To BioPharma:
 
Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attn: President
 

9.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to their
conflict of laws provisions.



10.     Entire Agreement. This Agreement, together with its exhibits,
constitutes the entire understanding and agreement of the parties with respect
to its subject matter, and effective upon the execution of this Agreement by the
respective parties hereof and thereto, any and all prior agreements,
understandings or representations with respect to this subject matter are hereby
terminated and cancelled in their entirety and are of no further force and
effect.



11.     Waiver. No waiver by any party hereto of a breach of any provision of
this Agreement shall constitute a waiver of any preceding or succeeding breach
of the same or any other provision hereof.



12.     Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns. No
assignment of this Agreement or any party’s rights, interests or obligations
hereunder may be made without the other party’s consent, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that, subject
to the requirements of applicable state and federal regulatory law, either party
may assign its rights, interests or obligations under this Agreement to an
affiliate, without the consent of the other party.



13.     Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.



14.     Effective Date. This Agreement is effective the date first written
above.



[Signature page immediately follows]

 

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Transitional Services Agreement
to be duly executed as of the date first above mentioned.



IBIOPHARMA, INC.
 
 
By: /s/ Dina L. Masi           

Name: Dina L. Masi

Title: Chief Financial Officer



INTEGRATED BIOPHARMA, INC.
 
 
By: /s/ Robert L. Erwin          

Name: Robert L. Erwin

Title: President



[Signature Page to the Transitional Services Agreement]

 

4



--------------------------------------------------------------------------------



EXHIBIT A



DESCRIPTION OF SERVICES OFFERED BY INTEGRATED BIOPHARMA, INC.
UNDER THE TRANSITIONAL SERVICES AGREEMENT



1.     Accounting. Provide advice and assistance to Biotech in accounting
matters, including the development of accounting practices, procedures and
controls, the maintenance of the general ledger and related subsidiary systems,
the preparation and analysis of financial reports, and the processing of certain
accounts such as accounts payable, account receivable, and payroll.
 
2.     Auditing. Periodically audit the accounting records and other records
maintained by Biotech and coordinate their examination, where applicable, with
that of independent public accountants. The audit staff will report on their
examination and submit recommendations, as appropriate, on improving methods of
internal control and accounting procedures.
 
3.     Legal Regulatory. Provide advice and assistance with respect to legal and
regulatory issues as well as regulatory compliance, including Exchange Act
authorizations and compliance and regulatory matters under other Federal and
State laws.
 
4.     Human Resources. Advise and assist Biotech in the formulation and
administration of human resources policies and programs relating to the relevant
Biotech labor relations, personnel administration, training, wage and salary
administration and safety.
 
5.     Executive and Administrative. Advise and assist Biotech in the solution
of major problems and in the formulation and execution of the general plans and
policies of Biotech. Advise and assist Biotech as to operations, the issuance of
securities, the preparation of filings arising out of or required by the various
Federal and State securities, business, public utilities and corporation laws,
the selection of executive and administrative personnel, the representation of
Biotech before regulatory bodies, proposals for capital expenditures, budgets,
financing, acquisition and disposition of properties, expansion of business,
rate structures, public relationships and other related matters.
 
6.     Supply Chain. Advise and assist Biotech in the procurement of real and
personal property, materials, supplies and services, conduct purchase
negotiations, prepare procurement agreements and administer programs of material
control.
 
7.     Tax. Advise and assist Biotech in the preparation of Federal and other
tax returns, and generally advise Biotech as to any problems involving taxes
including the provision of due diligence in connection with acquisitions.
 
8.     Corporate Secretary. Provide all necessary functions required of a
publicly held corporation. Coordinate information and activities among
stockholders, the transfer agent, and Board of Directors. Provide direct
services to security holders. Prepare and file required annual and interim
reports to stockholders and the Securities and Exchange Commission. Conduct the
annual meeting of stockholders and ensure proper maintenance of corporate
records.

 

5